Exhibit 10(n)(10)



AMENDMENT NO. 9
TO
ALLTEL CORPORATION 401(k) PLAN
(January 1, 2001 Restatement)


WHEREAS, Alltel Corporation (the "Company") maintains the Alltel Corporation
401(k) Plan, as amended and restated effective January 1, 2001, and as
subsequently amended (the "Plan"); and
 
WHEREAS, the Company desires further to amend the Plan;
 
NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan in the
respects hereinafter set forth:
 
1. Effective for periods beginning on or after April 22, 2005, the Plan is
amended to change all references of "ALLTEL" to "Alltel".


2. Effective for Plan Years beginning on or after January 1, 2006, Section 1.22
of the Plan is amended to provide as follows:



 
1.22
Matching Employer



With respect to Basic Matching Employer Contributions, each Employer that has
elected to make Basic Employer Matching Contributions to the Plan. With respect
to Additional Employer Matching Contribution, each Employer that (i) is a
Matching Employer with respect to Basic Employer Matching Contributions and (ii)
has elected to make Additional Employer Matching Contributions to the Plan. With
respect to Safe Harbor Employer Matching Contributions, Alltel Corporation and
each subsidiary (direct or indirect) of Alltel Corporation that is an Employer
hereunder.


3. Effective for Plan Years beginning on or after January 1, 2006, a new Section
1.47 is added to the Plan to provide as follows:


1.47         Safe Harbor Employer Matching Contribution


An Employer matching contribution made pursuant to Section 13.12.


4. Effective for Plan Years beginning on or after January 1, 2006, Section 7.04
of the Plan is amended to provide as follows:


7.04         Limitation on Salary Deferral and Employer Matching Contributions
of Highly Compensated Employees



 
(a)
ADP/ACP Test. In order to ensure that the Plan meets the requirements of Section
401(k) of the Code and Section 401(m) of the Code and applicable regulations
thereunder, the provisions of Section 401(k) of the Code, Section 401(m)(2) of
the Code, Section 401(m)(9) of the Code, Treas. Reg. Section 1.401(k)-1(b),
Treas. Reg. Section 1.401(k)-2, Treas. Reg. Section 1.401(m)-1(b), Treas. Reg.
Section 1.401(m)-2, other applicable regulations under the above Sections of the
Code, and subsequent Internal Revenue Service guidance issued under the
applicable Code provisions are incorporated herein by reference.



 
 

--------------------------------------------------------------------------------

 

   
For purposes of this Section 7.04(a), except as prohibited by Treas. Reg.
Section 1.401(k)-2(c) and/or Treas. Reg. Section 1.401(m)-2(c), the "prior year
testing method" shall be used. In the event the Plan Administrator, in its sole
discretion, shall determine that it is necessary or desirable for Salary
Deferral Contributions and/or Basic Employer Matching Contributions and/or
Additional Employer Matching Contributions hereunder for one or more
Participants to be limited, altered, excess contributions (and earnings thereon)
recharacterized or distributed, and/or for excess aggregate contributions (and
earnings thereon) to be distributed in order to comply with such Sections of the
Code, and such applicable regulations thereunder, it shall, subject to
applicable law, take whatever actions are necessary to accomplish the
alteration, recharacterization and/or distribution in accordance with such
Sections, regulations, and guidance. Such action by the Plan Administrator may
relate to past and/or future contributions.



The Plan Administrator shall maintain records sufficient to show that the
limitation contained in this Section 7.04(a) was not exceeded with respect to
any Plan Year.



 
(b)
Safe Harbor Nondiscrimination Test. The provisions of Section 3.12 are intended
to satisfy the alternative method of meeting nondiscrimination requirements set
forth in Section 401(k)(12)(B) of the Code and Section 401(m)(11) of the Code.
For each Plan Year, the Company shall satisfy the notice requirements described
in Section 401(k)(12)(D) of the Code. The Plan shall be treated as satisfying
the limitations on tax deferred contributions under Section 7.04(a) with respect
to Participants eligible to receive Safe Harbor Employer Matching Contributions.
Further, the Plan shall be treated as satisfying the limitations on matching
contributions described in Section 7.04(a) with respect to Participants eligible
to receive Safe Harbor Employer Matching Contributions; provided, however, if
Basic Employer Matching Contributions and/or Additional Employer Matching
Contributions are made with respect to Participants eligible to receive Safe
Harbor Employer Matching Contributions and if the requirements of Section
401(m)(11) are thereby not satisfied, Section 7.04(a) shall apply to the
matching contributions, but only to the extent in excess of 4% of each
Participant's compensation as provided by Treas. Reg. Section
1.401(m)-2(a)(5)(iv).



 
2

--------------------------------------------------------------------------------

 

 
(c)
Collective Bargaining Employees. The provisions of this Section 7.04 shall be
applied separately to those groups of Eligible Employees whose participation in
the Plan is governed by a collective bargaining agreement.



5. Effective for Plan Years beginning on or after January 1, 2006, Section 10.01
of the Plan is amended to provide as follows:


10.01       Eligibility and Participation


Each Eligible Employee who was a Participant of the Plan on December 31, 2005
shall be a Participant of the Plan as of January 1, 2006. Each other Eligible
Employee shall become a Participant of the Plan as follows:



 
(a)
For all purposes of the Plan with respect to Rollover Contributions, each
Eligible Employee shall become a Participant as soon as practicable after the
date on which he becomes an Eligible Employee.




 
(b)
For all purposes of the Plan other than with respect to Rollover Contributions,
each Eligible Employee shall become a Participant on the later of the date he
becomes an Eligible Employee or the date that is six months after the date he
first completes an Hour of Service, provided that his employment has not
terminated and he remains an Eligible Employee on such date.



(c)   Each Eligible Employee whose participation in the Plan is provided for
under a collective bargaining agreement between the Employer and the Eligible
Employee's representative shall become a Participant of the Plan for all
purposes of the Plan (subject to Section 3.11) as soon as practicable after the
date on which he becomes an Eligible Employee, except to the extent (if any)
specifically provided for in such collective bargaining agreement.


6. Effective for Plan Years beginning on or after January 1, 2006, Section 10.02
of the Plan is amended to provide as follows:


10.02   Termination and Rehiring


If an Eligible Employee whose service terminated and who is subsequently rehired
by an Employer had met the participation requirements of Section 10.01(b) or
(c), as applicable, when his service terminated, the Eligible Employee shall
become eligible to participate in the Plan for all purposes of the Plan on his
Reemployment Commencement Date.
 
 
3

--------------------------------------------------------------------------------

 
If an Eligible Employee whose service terminated and who is subsequently rehired
by an Employer had not met the participation requirements of Section 10.01(b)
when his service terminated, the Eligible Employee shall become eligible to
participate in the Plan for purposes of Rollover Contributions on his
Reemployment Commencement Date and for all purposes other than Rollover
Contributions upon satisfying the participation requirements of Section
10.01(b).
 
If an Eligible Employee whose service terminated and who is subsequently rehired
by an Employer had not met the participation requirements of Section 10.01(c)
when his service terminated, the Eligible Employee shall become eligible to
participate in the Plan upon satisfying the participation requirements of
Section 10.01(c).
 
7. Effective for Plan Years beginning on or after January 1, 2006, Section 12.02
of the Plan is amended to provide as follows:



 
12.02
Amount of Salary Deferral Contributions




   
The amount of Salary Deferral Contributions to be made to the Plan on behalf of
a Participant by his Employer shall be an integral percentage of his
Compensation for the applicable payroll period of not less than 1% nor more than
50%. A Participant's Compensation shall be reduced for each payroll period by
the percentage he elects to have contributed on his behalf to the Plan in
accordance with the terms of his currently effective salary reduction agreement.



8. Effective for Plan Years beginning on or after January 1, 2006, the second
paragraph of Section 12.09 of the Plan is amended to provide as follows:


Catch-Up Contributions shall not be taken into account for purposes of
determining Basic Employer Matching Contributions and Additional Employer
Matching Contributions, but shall be taken into account for purposes of
determining Safe Harbor Employer Matching Contributions.


9. Effective for Plan Years beginning on or after January 1, 2006, Section 13.01
of the Plan is amended to provide as follows:



      
13.01
Employer Qualified Nonelective Contributions




   
For Plan Years beginning on or after January 1, 2006, no Employer shall make
Employer Qualified Nonelective Contributions, except to the extent (if any)
specifically provided for in a collective bargaining agreement.



 
4

--------------------------------------------------------------------------------

 
10. Effective for Plan Years beginning on or after January 1, 2006, a new
paragraph is added to the end of Section 13.07 of the Plan to provide as
follows:
 
Notwithstanding any other provision of this Section 13.07, Safe Harbor Employer
Matching Contributions shall be made and allocated as provided in Section 13.12.


11. Effective for Plan Years beginning on or after January 1, 2006, Section
13.08 of the Plan is amended to provide as follows:
 

         
13.08
Timing of Employer Contributions

 

   
The Employer Contributions which are to be made for a Plan Year shall be paid to
the Trust from time to time as deemed advisable by the Employer but in no event
later than the earliest of (i) the time prescribed by law for filing the
Employer's Federal income tax return for its applicable taxable year, including
extensions thereof, (ii) such time as is required by regulations under Section
401(k) and/or Section 401(m) of the Code, as applicable, or (iii) such time (if
any and as applicable) expressly provided by the Plan. In no event shall the
total amount of Employer Contributions under this Article XIII exceed the
maximum amount deductible in such year, under the provisions of the Code and
applicable Treasury Regulations thereunder.

 
12. Effective for Plan Years beginning on or after January 1, 2006, Section
13.11 of the Plan is amended to provide as follows:



 
13.11
Overriding Provisions Regarding Collective Bargaining Agreements




   
Notwithstanding any other provision of this Article XIII or any other provision
of Plan to the contrary, an Employee who is covered by a collective bargaining
agreement between an Employer and a representative of such Employee shall not
receive any allocation(s) of Employer Qualified Nonelective Contribution(s),
Basic Employer Matching Contribution(s), Additional Employer Matching
Contribution(s), Safe Harbor Employer Matching Contribution(s) or any other
Employer Contribution(s) (to the extent the Plan provides any other Employer
Contribution(s)), except to the extent (if any) specifically provided for in
such collective bargaining agreement.



13. Effective for Plan Years beginning on or after January 1, 2006, a new
Section 13.12 is added to the Plan to provide as follows:


13.12   Safe Harbor Employer Matching Contributions


 
5

--------------------------------------------------------------------------------

 
Each Matching Employer shall make a Safe Harbor Employer Matching Contribution
on behalf of each Participant who is eligible to receive Safe Harbor Employer
Matching Contributions in an amount equal to:



 
(a)
100% of the first 3% of the Participant's Compensation that he contributes to
the Plan as Salary Deferral Contributions or Catch-Up Contributions for the
payroll period, plus




 
(b)
50% of the next 2% of the Participant's Compensation that he contributes to the
Plan as Salary Deferral Contributions or Catch-Up Contributions for the payroll
period.



As soon as administratively practicable following the end of each payroll
period, Safe Harbor Employer Matching Contributions shall be made by the
Matching Employer and allocated to each Participant on behalf of whom the Safe
Harbor Employer Matching Contributions were made for that payroll period.
Notwithstanding the making and allocation of Safe Harbor Employer Matching
Contributions on a payroll by payroll basis throughout the Plan Year, as of the
last day of each Plan Year, the Matching Employer shall make and allocate to
each Participant on behalf of whom Safe Harbor Employer Matching Contributions
were made during the Plan Year Safe Harbor Employer Matching Contributions in an
amount, if any, determined by taking into account the safe harbor formula and
the Participant's Compensation, Salary Deferral Contributions and Catch-Up
Contributions for the entire Plan Year.


14. Effective for distributions made on or after March 28, 2005, Section 15.04
of the Plan is amended to provide as follows:
 

 
15.04
Small Benefit Cash-Out

 

   
Notwithstanding the preceding provisions of this Article XV, the Separate
Account of a Participant shall be distributed in a single sum payment as soon as
practicable following his Settlement Date if the value of his vested Separate
Account is $1,000 or less. Notwithstanding the above, a distributee the value of
whose Separate Account does not exceed $1,000 as of the date on which he would
otherwise receive distribution of such Separate Account and with respect to whom
there may be an additional allocation under Section 13.07 following the
Participant’s separation from service due to Retirement, death, or Total and
Permanent Disability or under Section 13.12 shall be entitled to elect in
writing, in accordance with the procedures established by the Plan
Administrator, to defer such payment or commencement of payment until the last
Employer Contribution for the Plan Year that includes his Settlement Date is
made, in which case the determination of the value of his Separate Account for
purposes of the amount and form of distribution hereunder shall be made as of
the Valuation Date coinciding with or immediately following the date as of which
the last Employer Contribution for the Plan Year that includes such Settlement
Date is credited to his Separate Account.

 
 
6

--------------------------------------------------------------------------------

 
15. Effective as of January 1, 2006, Section 19.01(d) of the Plan is amended to
provide as follows:
 
(d)       A Participant may make a withdrawal from his Salary Deferral
Contribution Account (but not in excess, if any, of (a) the sum of (i) the net
credit balance in his
Salary Deferral Contribution Account as of December 31, 1988 and (ii) the
aggregate of his Salary Deferral Contributions made to the Plan on and after
January 1, 1989 over (b) the withdrawals on and after January 1, 1989 from his
Salary Deferral Contribution Account) and/or Employer Contribution Account (but
not in excess of the net credit balance in the Employer Contribution Account as
of the effective date of the withdrawal, exclusive of amounts attributable to
Employer Contributions made to the Plan for periods after December 31, 1994)
only in the event that he furnishes satisfactory evidence to the Plan
Administrator that the withdrawal is to alleviate his financial hardship and is
for one of the following reasons:
 

 
(1)
expenses previously incurred by or necessary to obtain for the Participant, the
Participant’s Spouse, or any dependent of the Participant (as defined in
Section 152 of the Code) medical care that would be deductible under
Section 213(d) of the Code (without regard to whether the expenses exceed 7.5%
of adjusted gross income);

 

 
(2)
costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant,

 

 
(3)
payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Participant, the Participant’s Spouse, or any
dependent of the Participant;

 


 
(4)
the need to prevent the eviction of the Participant from his principal residence
or foreclosure on the mortgage of the Participant’s principal residence;

 

 
(5)
payments for burial or funeral expenses for the Participant's deceased parent,
spouse, children or dependents (as defined in Section 152 of the Code, without
regard to Section 152(d)(1)(B) of the Code); or

 

 
(6)
expenses for the repair of damage to the Participant's principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

 
 
7

--------------------------------------------------------------------------------

 
16. Effective as of August 1, 2005, a new subsection (ii) is added to Appendix A
of the Plan as follows:
 

 
(ii)
For an Employee who was an employee of Western Wireless Corporation ("Western
Wireless") immediately prior to August 1, 2005, and became an Employee on August
1, 2005, the Employee's period or periods of employment with Western Wireless
prior to August 1, 2005.

 
17. Effective as of the Closing Date, as Closing Date is defined in the Exchange
Agreement between Alltel Communications, Inc. and United States Cellular
Corporation ("USCC") dated September 12, 2005, a new subsection (jj) is added to
Appendix A of the Plan to provide as follows:
 
(jj)       For a person who became an Employee pursuant to the Exchange
Agreement between Alltel Communications, Inc. and United States Cellular
Corporation
("USCC") dated September 12, 2005, in connection with the transactions
contemplated by the Exchange Agreement, the Employee's period or periods of
employment with USCC and its affiliates prior to the person becoming an
Employee.
 
18. Effective as of January 1, 2005, Appendix B of the Plan is amended by adding
a new subsection (i) at the end thereof to provide as follows:
 
(i)        For the 2005 Plan Year, each person who
 

 
(i)
was an active employee of Cingular Wireless, LLC and became an Employee on April
15, 2005.

 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 9 to the Alltel Corporation 401(k) Plan (January 1, 2001
Restatement) to be executed on this 19th day of December, 2005.
 
ALLTEL CORPORATION

By:   /s/ Scott T.
Ford                                                                   
Title: President and Chief Executive Officer






 
8

--------------------------------------------------------------------------------

 
 